IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

JUSTIN L. IRISH,
Plaintiff,
v. Case No. 19-cv-00035-jdp

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

 

ORDER

 

This matter coming before the Court on the parties’ Stipulation For Attorney Fees
Under the Equal. Access to Justice Act, and the Court, being duly advised, it is hereby
ordered that:

Final judgment be entered in the case and Plaintiff be awarded $5,190.87 in fees and
costs in the amount of $0.00 under the Equal Access to Justice Act (“EAJA”), 28 U.S.C,
_ § 2412(d). This award of attorney fees will fully satisfy any and all of Plaintiff's claims for
fees, costs, and expenses under 28 U.S.C. § 2412. After the Court enters this award, if
counsel for Defendant can verify that Plaintiff owes no pre-existing debt subject to offset,
Defendant will direct that the award be made payable to Plaintiff's attorney pursuant to the

EAJA assignment signed a and his attorney.

SO ORDERED this “ BP say of _Canve “2 2020.

Cin 0. Ateg._.

HON. JAMES D, PETERSON
Chief Judge

 
